Case: 21-30681     Document: 00516504495          Page: 1    Date Filed: 10/11/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 October 11, 2022
                                   No. 21-30681                    Lyle W. Cayce
                                                                        Clerk

   Sylvia Jones, on behalf of herself and all others similarly situated,

                                                            Plaintiff—Appellant,

                                       versus

   Administrators of the Tulane Educational Fund, doing
   business as Tulane University of Louisiana, also known as
   Tulane University,

                                                            Defendant—Appellee,
   ______________________________

   John Ellis, on behalf of himself and all other individuals similarly situated,

                                                            Plaintiff—Appellant,

                                       versus


   Tulane University,

                                                            Defendant—Appellee.


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                    USDC Nos. 2:20-cv-2505, 2:20-cv-2518
Case: 21-30681        Document: 00516504495              Page: 2      Date Filed: 10/11/2022

                                         No. 21-30681


   Before Smith, Clement, and Haynes, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
           Two former students of Tulane University, on behalf of a putative
   class of current and former students, sued the University for failing to
   provide a partial refund of tuition and fees after Tulane switched from in-
   person instruction with access to on-campus services to online, off-campus
   instruction during the COVID-19 pandemic. The district court agreed with
   Tulane that the students’ complaint should be dismissed for failure to state a
   claim. For the following reasons, we REVERSE and REMAND for further
   proceedings consistent with this opinion.
                                  I. BACKGROUND
                         A. FACTUAL ALLEGATIONS
           We recite the well-pleaded facts as alleged in the Consolidated
   Complaint, viewing them in the light most favorable to the plaintiffs.1
           Tulane University is a private university in New Orleans, founded
   over 170 years ago. In its advertising materials, the University touted the
   benefits of living on and studying at its campus location: “[W]hen you choose
   to study here, you’re not just choosing a campus. You’re choosing a place to
   live and work. . . . That means your education is inextricably tied to the
   world around you.” Among its advertised facilities and services were
   Tulane’s “on-campus gym,” a state-of-the-art recreational facility; the
   physical facilities that are “a focal point for campus life”; the “theatrical
   performances, concerts and speakers on campus throughout the year”; the
   “on-campus clinic, pharmacy and counseling staff”; the “many ways to get
   involved on campus”; and the campus’s “convenient[] locat[ion] across the




           1
             Petrobras Am., Inc. v. Samsung Heavy Indus. Co., 9 F.4th 247, 253 (5th Cir. 2021)
   (per curiam).




                                               2
Case: 21-30681      Document: 00516504495           Page: 3     Date Filed: 10/11/2022




                                     No. 21-30681


   street from” Audubon Park. The University advertised an in-person, on-
   campus life associated with its offer of educational instruction.
          In the 2019–2020 academic year, Tulane offered instruction to over
   14,000 students across ten constituent schools. Historically, the University
   has provided in-person, on-campus services for most programs and online
   instruction for some programs. Under Tulane’s credit hour policy, students
   enrolled in in-person courses receive “one academic hour (50 min) of contact
   time each week [per credit hour] . . . for the full academic semester.”
   Students enrolled in online courses were not promised “contact time” but,
   rather, a commensurate “amount of content and/or student effort.” At
   enrollment each semester, including the Spring 2020 semester, students had
   access to Tulane’s course catalog, which specified instruction in each class
   at certain times and at specific campus locations.
          According to the Consolidated Complaint, Tulane typically charged
   substantially less for its online course offerings than for in-person tuition. For
   example, for the Spring 2020 semester, residential undergraduate students
   paid $2,199 per credit hour for in-person classes at the School of Professional
   Advancement. Online students paid $476 per the equivalent credit hour.
          The University also charged certain fees each semester, including:

              • An academic service fee of $1,400 for “access to the
                  University’s computer services, data, voice, and internet
                  hook-ups, . . . tutoring and counseling services, on-line library,
                  inter loan services and other support services, such as, the
                  language and science laboratories[.]”

              • A student activity fee of $120 for “students to participate in or
                  attend supported activities . . . and admission to many events,
                  movies, and lectures.”




                                           3
Case: 21-30681        Document: 00516504495              Page: 4      Date Filed: 10/11/2022




                                         No. 21-30681


                • A campus health fee of $320 for “access to primary care,
                    preventive care, [ ] medical referrals at the Health
                    Center[,] . . . counseling      services,     mental      health    care
                    coordination, health education programs, drug/alcohol
                    counseling, and Tulane Emergency Medical Services.”

                • A student recreation center fee of $180 for “membership to
                    the Reily Recreation Center.”

                • And “supplemental fees per course,” such as “laboratory”
                    fees, charged “to cover the costs of materials and supplies
                    consumed.”
           On March 11, 2020, Tulane announced that “[a]ll classes will be
   conducted online beginning Monday, March 23 through the end of the
   semester.”      Some classes moved into a video format.                   Other classes
   converted to self-study, some with recorded videos and some without. On or
   about March 13, the University stopped providing access to all on-campus
   services and facilities and told students to move out of their residential halls.
   Tulane did not refund any amount of tuition or fees.2
           Plaintiff John Ellis was an undergraduate student during the Spring
   2020 semester. He paid approximately $26,380 for residential tuition and
   more than $1,900 in fees. Plaintiff Sylvia Jones was a graduate student in the
   A.B. Freeman School of Business during the Spring, Summer, and Fall 2020
   semesters. In the Spring 2020 semester, she paid $26,380 for residential
   tuition and $1,400 in fees. Both Ellis and Jones alleged that they have not
   received a refund of any tuition or fees.


           2
           Tulane claims it issued a 40% rebate on residential housing and dining fees for the
   Spring 2020 semester, but those fees are distinct from the fees challenged in the
   Consolidated Complaint.




                                               4
Case: 21-30681        Document: 00516504495              Page: 5      Date Filed: 10/11/2022




                                         No. 21-30681


                  B. DISTRICT COURT PROCEEDINGS
           In September 2020, Plaintiffs Ellis and Jones each sued the
   Administrators of the Tulane Educational Fund, seeking partial refunds for
   tuition and fees. In November, Tulane moved to dismiss each suit, arguing
   that the plaintiffs had signed an express, fully-integrated contract that
   foreclosed their claims. Before the district court ruled on the motions, the
   suits were consolidated. In December, Plaintiffs Ellis and Jones, on behalf of
   a putative class of current and former students3 (collectively, the Students),
   filed the Consolidated Complaint. The Consolidated Complaint alleged that
   Tulane breached its contract with the Students by retaining the full amount
   of pre-paid tuition and fees for the Spring 2020 semester 4 but failing to
   provide the previously bargained for in-person, on-campus services. The
   Students also alleged unjust enrichment and conversion claims. They seek
   damages.
           Tulane moved to dismiss the Consolidated Complaint under Federal
   Rule of Civil Procedure 12(b)(6) for failure to state a claim, urging again that
   the Students had signed an express, fully-integrated contract that governed
   the University’s commitment to provide refunds. Tulane also argued that
   the Students’ breach-of-contract claim was barred as a claim of educational
   malpractice; that the claim of unjust enrichment failed for lack of an


           3
            The class as defined in the Consolidated Complaint is: “Any person who paid or
   caused to be paid tuition and/or fees to attend Tulane University when classes and/or
   coursework were limited in whole or in part to online attendance as a result of or in
   connection with COVID-19.”
           4
             We focus our analysis on the Spring 2020 semester, but the Students also seek
   refunds for the Summer 2020 and Fall 2020 semesters. Tulane contends that the Students
   cannot obtain a refund for the Summer and Fall semesters because the Students enrolled
   in courses with the knowledge that their instruction would be affected by the ongoing
   pandemic. We leave that question to the district court to review in the first instance. See
   Peña v. City of Rio Grande City, 879 F.3d 613, 621 (5th Cir. 2018).




                                               5
Case: 21-30681         Document: 00516504495              Page: 6       Date Filed: 10/11/2022




                                          No. 21-30681


   allegation that Tulane’s retention of the pre-paid tuition and fee money was
   unjustified; and that the claim of conversion failed because the Students
   ratified the educational instruction they received. The Students opposed and
   sought leave to amend.
           The district court denied the motion to amend and dismissed all
   claims with prejudice. Assuming without deciding that the Students had
   plausibly alleged a promise of in-person instruction and on-campus services,
   the district court found that the breach-of-contract claim was barred under
   Louisiana law as a claim of educational malpractice. The court dismissed the
   claims of unjust enrichment and conversion for failure to plausibly allege that
   Tulane’s decision to transition to online instruction was unjust or tortious.
   The Students timely appealed the order.5
                          II. STANDARD OF REVIEW
           We review a grant of dismissal under Rule 12(b)(6) for failure to state
   a claim de novo. Petrobas Am., 9 F.4th at 253. A complaint must contain
   factual matter sufficient to “state a claim to relief that is plausible on its
   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A facially
   plausible claim “allows the court to draw the reasonable inference that the
   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.
   662, 678 (2009). This does not amount to a specific probability, but requires
   “more than a sheer possibility that a defendant has acted unlawfully.” Id.
   While a complaint need not contain “detailed factual allegations,” alleging
   facts “‘merely consistent with’ a defendant’s liability . . . ‘stops short of the
   line between possibility and plausibility[.]’” Id. (quoting Twombly, 550 U.S.



           5
           The Students have abandoned their appeal of the district court’s denial of leave
   to amend the Consolidated Complaint by failing to argue the issue in the body of their brief.
   See Fed. R. App. P. 28(a)(8)(A); Weaver v. Puckett, 896 F.2d 126, 128 (5th Cir. 1990).




                                                6
Case: 21-30681         Document: 00516504495        Page: 7   Date Filed: 10/11/2022




                                     No. 21-30681


   at 557). We construe the complaint in the light most favorable to the
   plaintiffs. Petrobas Am., 9 F.4th at 253.
                               III. DISCUSSION
                 A. BREACH-OF-CONTRACT CLAIM
          The thesis of the Students’ breach-of-contract claim is that Tulane
   breached material terms of the parties’ contract for educational services by
   failing to provide in-person instruction and on-campus facilities but retaining
   the pre-paid tuition and fees.
          First, we hold that the claim is not barred as a claim of educational
   malpractice because the Students do not challenge the quality of the
   education received but the product received. Second, we reject Tulane’s
   argument that the breach-of-contract claim is foreclosed by an express
   agreement between the parties, because the agreement at issue plausibly does
   not govern refunds in this circumstance. And third, we conclude that the
   Students have not plausibly alleged that Tulane breached an express contract
   promising in-person instruction and on-campus facilities because the
   Students fail to point to any explicit language evidencing that promise. But
   we hold that the Students have plausibly alleged implied-in-fact promises for
   in-person instruction and on-campus facilities. We reverse the district
   court’s dismissal of the Students’ implied-in-fact contract claims for tuition
   and certain fees.
               1. EDUCATIONAL MALPRACTICE BAR
          The district court dismissed the breach-of-contract claim for
   “morph[ing] into an educational malpractice claim seeking damages for a




                                          7
Case: 21-30681      Document: 00516504495          Page: 8   Date Filed: 10/11/2022




                                    No. 21-30681


   mode of educational instruction with which [the Students] are unsatisfied.”
   The district court erred.
          As a general rule, “Louisiana law does not recognize a cause of action
   for educational malpractice under contract or tort law.” Miller v. Loyola
   Univ. of New Orleans, 2002-0158 (La. App. 4 Cir. 9/30/02), 829 So. 2d 1057,
   1061, writ denied, 2002-3093 (La. 3/14/03), 839 So. 2d 38. That is because a
   court’s evaluation of the quality of educational content that a student
   received threatens to infringe the institution’s “academic freedom and
   autonomy.” Id. at 1060 (quoting Ross v. Creighton Univ., 957 F.2d 410, 415
   (7th Cir. 1992)). But “[n]otwithstanding the strong public policy of judicial
   restraint in disputes involving academic standards, the decisions of educators
   are not completely immune from judicial scrutiny.” Guidry v. Our Lady of
   the Lake Nurse Anesthesia Program Through Our Lady of the Lake Coll., 2014-
   0461 (La. App. 1 Cir. 1/29/15), 170 So. 3d 209, 215.
          Where a student can establish “a specific, identifiable agreement for
   the provision of particular services,” the university remains liable. Miller,
   829 So. 2d at 1060. For example, a claim that the university “took tuition
   money” based on the “promise[] [of] a set number of hours of instruction
   and then failed to deliver” could be a viable breach-of-contract claim. Id.
   (quoting Ross, 957 F.2d at 417). Claims “that the institution failed to perform
   [a promised] service at all” do “not require an inquiry into the nuances of
   educational processes and theories, but rather an objective assessment of
   whether the institution made a good faith effort to perform on its promise.”
   Id. (quoting Ross, 957 F.2d at 417). Although, when challenging “the
   substance of genuinely academic decisions,” plaintiffs must additionally
   show that the “institution exercise[d] its discretion in an arbitrary or
   irrational fashion.” Guidry, 170 So. 3d at 214–15.




                                         8
Case: 21-30681      Document: 00516504495           Page: 9   Date Filed: 10/11/2022




                                     No. 21-30681


          Tulane contends that the Students’ breach-of-contract claim is barred
   because it challenges the quality of the education received and, in the
   alternative, that the Students must allege Tulane acted arbitrarily or
   irrationally. We disagree with both contentions.
          First, the Students do not challenge the quality of the education
   received but allege that Tulane undertook a specific, identifiable agreement
   for the provision of particular services—that is, for the provision of in-person
   instruction and on-campus facilities. See Gociman v. Loyola Univ. of Chi., 41
   F.4th 873, 882–83 (7th Cir. 2022) (holding that similar breach-of-contract
   claim was not a claim of educational malpractice because the plaintiffs did not
   “attack [ ] the quality of the remote education [they] received” but “an
   identifiable contractual promise that the university failed to honor—the
   promise to provide in-person classes and access to on-campus facilities and
   resources”).     According to the Consolidated Complaint, in-person
   instruction was a material term of the contract for educational services, and
   remote instruction was not the product purchased.
          We also reject Tulane’s contention that the Consolidated Complaint
   challenges a purely academic decision and that the Students must, therefore,
   allege that Tulane acted arbitrarily and capriciously by failing to provide pro-
   rated refunds. Deciding whether Tulane breached its agreement to provide
   in-person instruction and on-campus access to facilities in exchange for pre-
   paid tuition and fees does not implicate educational questions best left to
   professional academic judgment. Courts act well within their expertise when
   answering the elementary question whether a contract was made and
   breached.
          Tulane urges that the calculation of damages will ultimately force an
   evaluation of the quality of Tulane’s online instruction, which is barred by
   the educational malpractice doctrine. That argument is premature at this




                                          9
Case: 21-30681     Document: 00516504495           Page: 10   Date Filed: 10/11/2022




                                    No. 21-30681


   early stage of the litigation. With discovery, the students may be able to
   support a calculation of damages based not on any subjective evaluation of
   the quality of the online instruction received but on metrics such as Tulane’s
   preestablished disparate pricing of in-person and online instruction or on
   market value. See Shaffer v. George Washington Univ., 27 F.4th 754, 765 (D.C.
   Cir. 2022) (holding that determining damages on the facts alleged “does not
   require [the] court to subjectively value the quality of [the] education”
   because “the Universities themselves apparently charge different rates for
   online and in-person instruction”).
          We hold that the Students’ breach-of-contract claim is not barred as a
   claim of educational malpractice, and the Students do not need to allege that
   Tulane acted arbitrarily or capriciously because they do not challenge a
   genuinely academic decision.
         2. AGREEMENT & DISCLOSURE STATEMENT
          Under Louisiana law, “there can be no implied contract where there
   is an express contract between the same parties in reference to the same
   subject matter.” Okuarume v. S. Univ. of New Orleans, 2017-0897 (La. App.
   4 Cir. 4/25/18), 245 So. 3d 1260, 1265, writ denied, 2018-0880 (La. 9/28/18),
   252 So. 3d 927 (citation omitted). Tulane contends that the Students fail to
   plausibly allege a contract promising in-person instruction and on-campus
   facilities because the Students signed an express, “fully-integrated,
   unambiguous contract” that “specifically sets forth the terms governing
   refunds of tuition and fees.” The Students respond that the asserted express
   contract is not properly before us and, even if it were, it is not the entire
   agreement between the parties.
          According to Tulane, students sign an Agreement and Disclosure
   Statement (A&DS) at enrollment and reaffirm their acceptance at the start
   of each semester.    The A&DS establishes an “open-end account with




                                         10
Case: 21-30681     Document: 00516504495           Page: 11     Date Filed: 10/11/2022




                                    No. 21-30681


   Tulane” and provides a “statement of the terms and conditions of that
   account, as well as a statement of [the student’s] rights and responsibilities
   regarding that account.” Under the terms of the A&DS, students must pay
   “all Charges” or “[r]egistration for any semester may be denied” as well as
   diplomas and transcript requests. In order “[t]o obtain a remission of tuition,
   the student must drop the courses online or complete drop/add form(s) with
   Academic Advising.       Tuition will be reduced based on the date of
   withdrawal.” As for the fees charged, “[f]ees are not refundable” and “are
   due from the student regardless if services are utilized.”
          In the court below, the Students objected to consideration of the
   A&DS on the basis that the agreement was outside the four corners of the
   complaint because it was not attached to, referenced in, or central to the
   complaint. The district court did not rule on the objection. We hold that the
   A&DS is properly before us.
          “Documents that a defendant attaches to a motion to dismiss are
   considered part of the pleadings if they are referred to in the plaintiff’s
   complaint and are central to her claim.” Causey v. Sewell Cadillac-Chevrolet,
   Inc., 394 F.3d 285, 288 (5th Cir. 2004). “If, on a motion under Rule 12(b)(6)
   or 12(c), matters outside the pleadings are presented to and not excluded by
   the court, the motion must be treated as one for summary judgment under
   Rule 56.” Fed. R. Civ. P. 12(d). And the court must give “a reasonable
   opportunity to present all the material that is pertinent to the motion.” Id.
   Summary judgment is properly granted only when, viewing the evidence in
   the light most favorable to the nonmoving party, the record indicates that
   there is “no genuine dispute as to any material fact and the movant is entitled
   to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp.
   v. Catrett, 477 U.S. 317, 322 (1986).




                                           11
Case: 21-30681     Document: 00516504495           Page: 12   Date Filed: 10/11/2022




                                    No. 21-30681


          The Students first argue that the district court erred because it failed
   to give an opportunity for response. But Tulane attached the A&DS to its
   motions to dismiss before the individual suits brought by Plaintiffs Ellis and
   Jones were consolidated. The Students were on notice and had the
   opportunity to address the A&DS in the Consolidated Complaint. They
   chose not to do so.
          We also reject the Students’ contention that the A&DS is not central
   to their claims. The text of the agreement expressly discusses four of the five
   fees challenged in this suit and offers some parameters on refunds. At a
   minimum, the A&DS is central to the Students’ breach-of-contract claim
   regarding those four fees charged.
          With the A&DS properly before us, we consider Tulane’s argument
   that the agreement expressly addresses and forecloses the Students’ claims
   because it is a “fully-integrated, unambiguous contract” that “specifically
   sets forth the terms governing refunds of tuition and fees.”
          Under Louisiana law, “[a] contract is significantly different from an
   open account.” Signlite, Inc. v. Northshore Serv. Ctr., Inc., 2005-2444 (La.
   App. 1 Cir. 2/9/07), 959 So. 2d 904, 907. “Louisiana courts . . . define an
   open account as ‘an account which . . . is still running or open to future
   adjustment or liquidation,’” “similar to a line of credit.”         Cambridge
   Toxicology Grp., Inc. v. Exnicios, 495 F.3d 169, 174 (5th Cir. 2007) (first
   quoting Open Account, Black’s Law Dictionary 18 (6th ed. 1990),
   then quoting Hayes v. Taylor, 2001-1430 (La. App. 3 Cir. 3/27/02), 812 So.
   2d 874, 878)). And an open-end account “necessarily involves an underlying
   agreement between the parties on which the debt is based.” Union Christian
   Acad. v. Shirey, No. 53,831 (La. App. 2 Cir. 4/14/21), 2021 WL 1396400, at
   *3.




                                         12
Case: 21-30681     Document: 00516504495            Page: 13   Date Filed: 10/11/2022




                                     No. 21-30681


          The A&DS only purports to create the “open-end account[, which] is
   the instrument through which Tulane will process all of [the student’s]
   financial transactions with Tulane University.” Its provisions cover “the
   terms and conditions of that account, as well as a statement of [the student’s]
   rights and responsibilities regarding that account.” It does not purport to
   constitute a contract for educational services at all, much less a fully-
   integrated contract. For example, the A&DS nowhere identifies Tulane’s
   commitment to provide educational instruction or the essential terms of that
   instruction. See King v. Baylor Univ., No. 21-50352, 2022 WL 3592114, at *12
   (5th Cir. Aug. 23, 2022) (holding that “Financial Responsibility Agreement”
   was a fully-integrated contract that explicitly included essential terms for the
   provision of “educational services”). Nor does the A&DS purport to
   constitute the entire agreement between the parties. Cf. Dean v. Chamberlain
   Univ., LLC, No. 21-3821, 2022 WL 2168812, at *2 (6th Cir. June 16, 2022)
   (holding that “Enrollment Agreement” constituted a fully-integrated
   contract for educational instruction because it explicitly “constitute[d] the
   entire agreement between the parties with respect to education services”).
          There is an additional reason that we cannot hold at this stage that the
   A&DS precludes the Students’ claims as a matter of law: the record does not
   establish that the Students agreed to the A&DS. Tulane offers screenshots
   of internal records reflecting that the Students web-confirmed a “User
   Registration Confirmation,” but the record does not establish what the User
   Registration Confirmation is and whether it includes the Agreement and
   Disclosure Statement. Tulane also provides screenshots that purport to
   recreate the web page where students affirm their agreement to the A&DS
   each semester. But this screenshot also does not show that the Students saw
   and agreed to the terms of the A&DS. The screenshot text does not include
   the terms of the A&DS nor link to the terms of the A&DS. Thus, we cannot
   rely on the A&DS as preclusive of the Students’ claims as a matter of law.




                                          13
Case: 21-30681      Document: 00516504495           Page: 14   Date Filed: 10/11/2022




                                     No. 21-30681


           We hold that the Students plausibly alleged that the A&DS is not the
   entire agreement between the parties and does not squarely govern their
   breach-of-contract claim.
                    3. EXISTENCE OF A CONTRACT
           Now, we determine whether the Students plausibly alleged a contract
   with Tulane for the provision of in-person instruction and on-campus
   facilities.
           Breach of contract requires a showing that “(1) the obligor[]
   undert[ook] an obligation to perform, (2) the obligor failed to perform the
   obligation (the breach), and (3) the failure to perform resulted in damages to
   the obligee.” Favrot v. Favrot, 2010-0986 (La. App. 4 Cir. 2/9/11), 68 So. 3d
   1099, 1108–09, writ denied, 2011-0636 (La. 5/6/11), 62 So. 3d 127. Contracts
   may be express or implied.          See Restatement (Second) of
   Contracts § 4 cmt. a (Am. L. Inst. 1981). Under Louisiana law, “[a]n
   implied in fact contract is one which rests upon consent implied from facts
   and circumstances showing mutual intention to contract.” Morphy, Makofsky
   & Masson, Inc. v. Canal Place 2000, 538 So. 2d 569, 573 (La. 1989). “Consent
   to an obligation may be implied from action only when circumstances
   unequivocally indicate an agreement or when the law presumes it.” Union
   Tex. Petrol. Corp. v. Mid La. Gas Co., 503 So. 2d 159, 165 (La. Ct. App.), writ
   denied sub nom. Union Tex. Petrol. Corp. v. Mid La., 506 So. 2d 1228 (La. 1987).
            We easily determine that the Students have not plausibly alleged an
   express contract with Tulane for in-person instruction and on-campus
   facilities because the Students point to no explicit language providing those
   terms. See Willis v. Melville, 19 La. Ann. 13, 14 (1867). But, accepting the
   factual allegations in the Consolidated Complaint as true and drawing all
   reasonable inferences from those allegations in the Students’ favor, we hold
   that the Students have plausibly alleged an implied-in-fact contract with




                                         14
Case: 21-30681     Document: 00516504495            Page: 15   Date Filed: 10/11/2022




                                     No. 21-30681


   Tulane for in-person instruction and on-campus facilities in exchange for
   tuition and fees money. We address the alleged promises to provide tuition
   and fees separately.
           a. IMPLIED-IN-FACT CONTRACT FOR FEES
          Up first is Tulane’s promise to provide certain on-campus facilities
   and services in exchange for retaining the following fees: the Academic
   Support Services fee, the Student Health Center charge, the Student Activity
   fee, the Student Recreation Center fee, and the Supplemental Course fees.
          Each of these fees purports to cover on-campus activities that were
   allegedly inaccessible once Tulane told students to leave campus. The
   Academic Support Services fee covered “access to the University’s
   computer services, data, voice, and internet hook-ups, . . . tutoring and
   counseling services, on-line library, inter loan services and other support
   services, such as, the language and science laboratories.” The Student
   Health Center fee promised “access to primary care, preventive care, [ ]
   medical referrals at the Health Center[,] . . . counseling services, mental
   health care coordination, health education programs, drug/alcohol
   counseling, and Tulane Emergency Medical Services.” The Student Activity
   fee paid for “students to participate in or attend supported activities . . . and
   admission to many events, movies, and lectures.” The Student Recreation
   Center fee paid for “membership to the Reily Recreation Center.” And the
   Supplemental Course fees covered “materials and supplies consumed” in
   courses with a “laboratory” or similar component. We draw the reasonable
   inference from these descriptions that these fees were associated with access
   to on-campus facilities and that, after Tulane evacuated the campus, the
   Students lost access to the services that these fees covered. The Students
   plausibly allege that they paid for services that Tulane failed to provide and
   that the Students may be entitled to a partial refund.




                                          15
Case: 21-30681      Document: 00516504495           Page: 16   Date Filed: 10/11/2022




                                     No. 21-30681


          Tulane argues that the A&DS precludes the Students from receiving
   a partial refund of the first four fees challenged because the agreement
   provides that those “fees . . . are not subject to dispute[,] are due from the
   student regardless if services are utilized,” and “are not refundable.” But,
   as noted, the record does not establish that the Students agreed to the A&DS.
   Moreover, the language of the A&DS is ambiguous. That fees would be
   retained “regardless if services are utilized” does not mean that fees would
   be retained regardless if services are provided. It stretches reality that the
   Students agreed to pay money for a service not delivered at all. And the
   A&DS contains no reservation of rights to fail to offer the services and still
   charge for it. The Students plausibly allege that when Tulane charged a fee
   for services, it promised to provide them.
          b. IMPLIED-IN-FACT CONTRACT FOR TUITION
          Next, we turn to the implied promise to provide in-person instruction.
   Louisiana law teaches that “[a] contract between a private institution and a
   student confers duties upon both parties, which . . . may be judicially
   enforced.” Guidry, 170 So. 3d at 213-14. But because “[t]he terms of the
   contract are rarely delineated,” education contracts are distilled from “the
   catalogs, bulletins, circulars, and regulations of the university made available
   to the student[, which] become part of the contract” between the student and
   the institution. Id. at 213.
          The Students argue that they bargained for and paid for in-person
   instruction in reliance on the course catalog stating the location of classes on
   campus, credit hour policy specifying certain “contact time” per credit hour,
   offering of online and in-person programs as distinct products, marketing and
   admissions materials describing the campus and instruction, and the
   University’s historical practice of providing in-person instruction. We agree




                                          16
Case: 21-30681        Document: 00516504495                Page: 17        Date Filed: 10/11/2022




                                           No. 21-30681


   that these sources considered together support the plausible inference that
   Tulane agreed to provide in-person instruction.
            First, the Students allege that they elected classes for the Spring 2020
   semester in reliance on promises in Tulane’s 2019–2020 course catalog,
   which the University provided on its course registration portal. According
   to the Students, the course catalog indicated in-person instruction by
   expressly offering classes at set times at specific on-campus locations.
            Tulane argues that course catalogs merely create expectations, not
   promises. But, under Louisiana law, a course catalog may support a breach-
   of-contract claim. See Guidry, 170 So. 3d at 213; but see Miller, 829 So. 2d at
   1062.6
            Tulane next argues that the course catalog expressly reserved to the
   University “the right to change any of its rules, courses, regulations, and
   charges without notice and to make such changes applicable to students
   already registered as well as to new students.” But Tulane cites to a distinct
   version of the course catalog, which lacks the alleged details specifying the
   time and location of the courses offered. And, according to the students, the
   reservation language at issue did not appear in the 2019-2020 course catalog


            6
             In Miller, the Fourth Circuit Court of Appeal of Louisiana held that a “course
   bulletin cannot be looked upon as [a] contractual provision that gives students opportunity
   to sue the school if they feel that their expectations are not met or if the course does not fit
   the description exactly.” 829 So. 2d at 1062. But the First Circuit Court of Appeal of
   Louisiana expressly “disagree[d] with the [Miller Court’s] broad characterization that
   course descriptions are not binding contractual provisions.” Guidry, 170 So. 3d at 213 n.4.
   Read in context, the Miller Court concern over course descriptions focused on a challenge
   to the quality of the education received based on the content of the instruction as described
   in the course catalog. Miller, 829 So. 2d at 1062. The lesson we take from Miller is the
   uncontroversial principle that students cannot bring educational malpractice claims
   disguised as breach-of-contract claims. The Students do not run afoul of Miller. They rely
   on the course catalog for the allegedly material promise of in-person instruction, which they
   plausibly allege is different in kind from a university’s modification of the class syllabus.




                                                 17
Case: 21-30681     Document: 00516504495            Page: 18    Date Filed: 10/11/2022




                                     No. 21-30681


   provided on the Course Registration portal. Tulane does not establish
   otherwise. The parties’ dispute over whether this reservation of rights was
   ever provided to the students is best resolved by the district court.
          We also leave to the district court to determine in the first instance
   whether this reservation of rights reasonably covers the COVID-19 pandemic
   because the asserted language does not clearly contemplate a fundamental
   change to the structure of an in-person course to an online course and does
   not clearly contemplate force majeure events outside of the University’s
   control. See Gociman, 41 F.4th at 884 (holding that, at the motion-to-dismiss
   stage, a similar reservation “[did] not overcome a reasonable inference that
   the course catalog implie[d] in-person instruction”); Shaffer, 27 F.4th at 765
   (rejecting that a similar reservation, which “[did] not specifically address
   emergencies or other force majeure events[,] . . . must as a matter of law be
   viewed by a reasonable person as allocating the entire financial consequences
   of the pandemic change to online classes to the students”); Ninivaggi v. Univ.
   of Del., 555 F. Supp. 3d 44, 51 (D. Del. 2021) (Bibas, J., sitting by designation)
   (“[T]here is some implied limit on the school’s freedom to change its
   teaching,” even though “universities have wide latitude to change course
   details”).    Compare Dean, 2022 WL 2168812, at *2–3 (holding that
   reservation specifically addressing “natural occurrences or other
   circumstances beyond [the institution’s] control” established that university
   did not promise in-person teaching and clinical experience).
          Second, Tulane’s credit hour policy supports the inference that the
   University promised in-person education in exchange for retaining tuition
   payments. The credit hour policy distinguished between “courses taught in
   lecture format” and “courses taught in other than lecture format (e.g.,
   seminars, laboratories, independent study, clinical work, research, online
   courses, etc.).” For courses in “lecture format,” the University Catalog
   Glossary promised fifty minutes of “contact time” and one-to-two hours of



                                          18
Case: 21-30681      Document: 00516504495            Page: 19    Date Filed: 10/11/2022




                                      No. 21-30681


   effort “outside the classroom” per week per credit hour. For courses taught
   “in other than lecture format,” the Glossary promised only a commensurate
   “amount of content and/or student effort” per week per credit hour.
   According to the Glossary, this “standard definition of a credit hour applies
   across the University.”
          Third, Tulane allegedly packaged online tuition as a product separate
   and distinct from in-person tuition and offered online programs at a
   significantly cheaper cost than in-person programs. We can reasonably infer
   that “the higher tuition . . . [is] based, at least in part, on access to in-person
   instruction and on-campus facilities and resources.” Gociman, 41 F.4th at
   885. Tulane urges us to reject any inference based on price disparities
   because it contends that it does not offer cheaper, online counterparts for
   each of its in-person programs. But Tulane fails to explain why cheaper,
   online counterparts will be necessary for the Students to prevail on their
   breach-of-contract claim. See, e.g., Shaffer, 27 F.4th at 764 (comparing the
   price of the on-campus undergraduate program with the cheaper price of the
   university’s specialized programs “only offered online”). The Students
   plausibly alleged that in-person instruction was key to the bargain—which is
   supported by Tulane’s advertising of online and in-person instruction as
   distinct products—and that Tulane failed to carry out its end of the bargain
   to deliver the paid-for in-person instruction.
          Fourth, we draw the reasonable inference from the factual allegations
   in the Consolidated Complaint that Tulane has established a historic practice
   of providing in-person instruction to students who pay the cost of residential
   tuition. The Students alleged that they relied on this historic custom of in-
   person instruction when agreeing to enroll. See Shaffer, 27 F.4th at 764
   (recognizing “historic practice” supported plausible allegation of promise of
   in-person instruction); Ninivaggi, 555 F. Supp. 3d at 51 (same). Under
   Louisiana law, the conduct of the parties informs an unclear contract like this



                                           19
Case: 21-30681     Document: 00516504495            Page: 20   Date Filed: 10/11/2022




                                     No. 21-30681


   one. See La. Civ. Code art. 2053; Kenner Indus., Inc. v. Sewell Plastics, Inc.,
   451 So. 2d 557, 560 (La. 1984).
          Fifth, Tulane’s marketing materials advertised the benefits of its in-
   person education and on-campus facilities. Tulane zooms past those
   representations, arguing that “Louisiana courts routinely find that marketing
   brochures and fliers are not contractual promises.” But see Cook v. AAA
   Worldwide Travel Agency, 352 So. 2d 243, 245 (La. Ct. App. 1977) (holding
   travel brochure supported contractual offer), writ granted sub nom. Cook v.
   AAA Worldwide Travel Agency, Div. of Am. Auto. Ass’n of La., 354 So. 2d 208
   (La. 1978), and rev’d, 360 So. 2d 839 (La. 1978); and Philippe v. Lloyd’s Aero
   Boliviano, 589 So. 2d 536, 544 (La. Ct. App. 1991) (also relying on brochure),
   writ denied sub nom. Philippe v. Lloyd’s Aero Boliviano Travelworld, 590 So. 2d
   594 (La. 1992). The University relies on a case where the First Circuit Court
   of Appeal of Louisiana held that a hospice’s brochure advertising the
   company’s “vision [ ] to ensure that no one dies alone or in pain” did not
   constitute a contractual promise guaranteeing that all of its patients would
   die a pain-free death. See McGregor v. Hospice Care of La. in Baton Rouge,
   LLC, 2008-2029 (La. App. 1 Cir. 3/27/09), 2009 WL 838621, at *8. But the
   plausibility of a hospice’s promise to defeat suffering in death is not akin to
   the promise of a university to provide in-person instruction, which Tulane
   had already been doing for the past 170 years. And Louisiana courts routinely
   look to an institution’s “circulars,” among other materials, in determining
   the terms of the educational contract between the institution and students.
   Guidry, 170 So. 3d at 213.
          Drawing all reasonable inferences from these factual allegations in the
   plaintiffs’ favor, the Students have plausibly alleged mutual assent between
   the parties to an implied-in-fact contract for in-person instruction.




                                         20
Case: 21-30681     Document: 00516504495           Page: 21   Date Filed: 10/11/2022




                                    No. 21-30681


          Tulane argues that these representations and historic practices do not
   add up to an implied contract because they are not evidence of an
   “unequivocal[]” intent to agree. See Union Tex. Petrol. Corp., 503 So. 2d at
   165. But we disagree. Louisiana courts interpret performance of implied
   contracts to “conform to, and be governed by, what is expected of ordinary
   persons of ordinary prudence.” Frey v. Amoco Prod. Co., 603 So. 2d 166, 175
   (La. 1992). Here, reasonable jurors could find that Tulane’s representations
   and historic practices, if proven, did represent an unequivocal intent to agree
   to provide in-person instruction. See Gociman, 41 F.4th at 884 (holding
   plaintiffs in similar COVID-19 refund suit plausibly alleged an implied
   contract for in-person instruction and on-campus facilities and services based
   on the university’s “catalogs, registration portal, pre-pandemic practice, and
   different charges for [the] online versus on-campus programs as sources for
   the contract”); Shaffer, 27 F.4th at 760 (“Plaintiffs’ factual allegations,
   combined with the reasonable inferences drawn from them, suffice to support
   their claims that the Universities promised to provide in-person instruction
   in exchange for Plaintiffs’ tuition payments.”); Ninivaggi, 555 F. Supp. 3d at
   51 (“This history, custom, and course of dealing, along with the school’s
   statements, plausibly created an implied promise of in-person classes.”).
          The primary difficulty in this case is the absence of express promises
   to provide the educational services bargained for and agreed to by the parties.
   Yet, Tulane does not dispute that it agreed to provide instruction. The scope
   of that implied promise to provide instruction—and whether a material term
   of the parties’ agreement was in-person instruction as the Students plausibly
   allege—is what the parties will appropriately flesh out in discovery.
          Tulane also contends that the Students failed to allege that the
   University “promise[d] to provide in-person education regardless of the
   circumstances.”(emphasis added).      This allegation is necessary, Tulane
   argues, because it was effectively impossible for the institution to continue



                                         21
Case: 21-30681        Document: 00516504495              Page: 22       Date Filed: 10/11/2022




                                          No. 21-30681


   holding in-person instruction in the second half of the Spring 2020 semester. 7
   Whether it was impossible for Tulane to perform its end of the bargain does
   not go toward the existence of a contract. Instead, it goes toward an
   impossibility defense to breach and damages. See Charter Sch. of Pine Grove,
   Inc. v. St. Helena Par. Sch. Bd., 2007-2238 (La. App. 1 Cir. 2/19/09), 9 So. 3d
   209, 222; Restatement (Second) of Contracts § 261 (“Where,
   after a contract is made, a party’s performance is made impracticable without
   his fault by the occurrence of an event the non-occurrence of which was a
   basic assumption on which the contract was made, his duty to render that
   performance is discharged, unless the language or the circumstances indicate
   the contrary.”). Tulane has not raised this defense before us on appeal, so
   we do not reach it.
           Finally, Tulane argues that the A&DS forecloses the Students’ claims
   for partial refunds of the pre-paid tuition. We disagree. The A&DS provides:
           Tuition Remission- . . . To obtain a remission of tuition, the
           student must drop the courses online or complete drop/add
           form(s) with Academic Advising. Tuition will be reduced
           based on the date of withdrawal. Please consult the Registrar’s
           Academic Calendar for specific dates.
   We cannot hold as a matter of law that this language forecloses the Students’
   claim of entitlement to a partial refund of their pre-paid tuition. As discussed,
   Tulane has not established in the record that the Students agreed to and
   signed the A&DS. In addition, the terms of the A&DS only address refunds



           7
             The Governor’s March 22, 2020, Executive Order prohibited gatherings of 10
   people or more and required Louisiana residents to stay home except for essential activities
   (which did not include education). See Proclamation No. 33 JBE 2020 (Mar. 22,
   2020),                    https://gov.louisiana.gov/assets/Proclamations/2020/JBE-33-
   2020.pdf?fbclid=IwAR0LfPPYBonoPaJRx_gr3ZKfUR90DqItp_0pZkPUrSg6uKyncuGy
   8ntm4R8.




                                               22
Case: 21-30681     Document: 00516504495            Page: 23   Date Filed: 10/11/2022




                                     No. 21-30681


   that follow from the Students’ desire to renege on the tuition contract; it does
   not address refunds that follow from Tulane’s failure to perform its end of
   the tuition contract. Tulane’s interpretation of the refund provision is also
   untenable.    Under its reading, the University could cease to provide
   instruction after the last calendar date of withdrawal and convert its classes
   to independent study—as it allegedly did for some classes during the second
   half of Spring 2020—and the Students would be left out to dry. Finally, the
   University cites no authority for the proposition that a refund policy can be
   used to excuse non-performance under contract law.
          The Students plausibly alleged that Tulane impliedly promised in-
   person instruction and on-campus facilities and services in exchange for
   retaining pre-paid tuition and fees money. We reverse the district court’s
   dismissal of the Students’ breach-of-contract claim.
                        B. UNJUST ENRICHMENT
          In the alternative to their breach-of-contract claim, the Students
   alleged that Tulane’s decision to retain the pre-paid tuition and fees money
   constitutes unjust enrichment.       A claim of unjust enrichment under
   Louisiana law requires: “(1) an enrichment of the defendant; (2) an
   impoverishment of the plaintiff; (3) a connection between the enrichment
   and resulting impoverishment; (4) an absence of ‘justification’ or ‘cause’ for
   the enrichment or impoverishment; and (5) no other remedy available at
   law.” Roe v. Loyola Univ. New Orleans, No. 07-1828, 2007 WL 4219174, at
   *2 (E.D. La. Nov. 26, 2007) (citing Baker v. Maclay Props. Co., 648 So. 2d
   888, 897 (La. 1995)). The Students contend that they paid tuition and certain
   fees under an implied-in-fact contract that may not cover the issue in dispute.
          The district court dismissed the claim of unjust enrichment based on
   its finding that the Students did not adequately allege the fourth factor: that
   Tulane’s decision to move classes online was unjust. The district court




                                         23
Case: 21-30681      Document: 00516504495              Page: 24   Date Filed: 10/11/2022




                                        No. 21-30681


   erred. The Consolidated Complaint does not take issue with Tulane’s
   transition to online instruction. It takes issue with Tulane’s failure to provide
   a partial refund in exchange for delivering a different product than promised,
   which the Students do allege was unjust.
          Tulane argues that the Students also fail to plausibly allege the other
   four factors. We disagree. According to the Consolidated Complaint,
   Tulane retained pre-paid tuition money and failed to hold up its end of the
   bargain to provide in-person instruction. Thus, the Students plausibly allege
   that they were impoverished, Tulane was enriched, and that Tulane’s
   enrichment was directly connected to the Students’ impoverishment. That
   satisfies the first three factors.
          The Students plausibly allege the fifth factor too because whether they
   have another remedy at law is not yet clear. “Louisiana law provides that no
   unjust enrichment claim shall lie when the claim is based on a relationship
   that is controlled by an enforceable contract.” Drs. Bethea, Moustoukas &
   Weaver LLC v. St. Paul Guardian Ins. Co., 376 F.3d 399, 408 (5th Cir. 2004)
   (citing Edwards v. Conforto, 636 So. 2d 901, 907 (La. 1993), on reh’g (May 23,
   1994)). The Students bring their unjust enrichment claims as an alternative
   ground of liability if the district court determines that no viable contract
   governs Tulane’s provision of in-person instruction and on-campus facilities
   and services. See Fed. R. Civ. P. 8(a)(3) (“A pleading that states a claim
   for relief must contain . . . a demand for the relief sought, which may include
   relief in the alternative or different types of relief.”); id. 8(d)(3) (“A party
   may state as many separate claims . . . as it has, regardless of consistency.”).
   Because the parties here disagree whether a contract for in-person
   instruction and on-campus facilities exists, it is not clear “whether another
   remedy is available” under the law. Ferrara Fire Apparatus, Inc. v. JLG
   Indus., Inc., 581 F. App’x 440, 443–44 (5th Cir. 2014) (per curiam); see also
   Walters v. MedSouth Rec. Mgmt., LLC, 2010-0352, p. 2 (La 6/4/10); 38 So. 3d



                                            24
Case: 21-30681     Document: 00516504495            Page: 25    Date Filed: 10/11/2022




                                     No. 21-30681


   241, 242 (per curiam). Thus, the Students’ alternative claim for unjust
   enrichment may proceed at this early stage.
                               C. CONVERSION
          The Students alleged that Tulane’s retention of pre-paid tuition and
   fees money constitutes conversion. “Conversion is defined as an act in
   derogation of the plaintiff’s possessory rights or any wrongful exercise or
   assumption of authority over another’s goods, depriving him of the
   possession, permanently, or for an indefinite time.” Chrysler Credit Corp. v.
   Whitney Nat’l Bank, 51 F.3d 553, 557 (5th Cir. 1995).
          The district court found that the Students failed to allege that Tulane
   acted unjustly because the Students did not take issue with Tulane’s decision
   to move classes online.      But this was error because the district court
   misconstrued the Students’ claim. The Students challenge Tulane’s failure
   to provide partial refunds, not its decision to transition classes online.
          Tulane argues that a conversion claim cannot arise where, as here, the
   plaintiffs assented to the taking of the property. But under Louisiana law,
   “[a]lthough a party may have rightfully come into possession of another’s
   goods, the subsequent refusal to surrender the goods to one who is entitled
   to them may constitute conversion.” Kinchen v. Louie Dabdoub Sell Cars, Inc.,
   05-218 (La. App. 5 Cir. 10/6/05), 912 So. 2d 715, 718, writ denied, 2005-2356
   (La. 3/17/06), 925 So. 2d 544. And we cannot hold as a matter of law that
   the Students ratified Tulane’s retention of the fees and tuition money by
   agreeing to the terms and conditions of the A&DS. As noted, genuine
   disputes of material fact regarding whether the Students saw and agreed to
   the A&DS preclude reliance on the agreement at this stage.
          The Students have plausibly alleged a claim of conversion. We
   reverse the district court’s dismissal of the claim.




                                          25
Case: 21-30681    Document: 00516504495             Page: 26   Date Filed: 10/11/2022




                                     No. 21-30681


                                 *        *         *
         We REVERSE the order of the district court and REMAND for
   further proceedings consistent with this opinion.




                                         26
Case: 21-30681     Document: 00516504495            Page: 27    Date Filed: 10/11/2022




                                     No. 21-30681


   Haynes, Circuit Judge, concurring in part, dissenting in part:
          The rulings in cases involving other states are interesting but not
   directly relevant to this case, as we are applying Louisiana law here which has
   its own parameters. Under Louisiana law, universities such as Tulane are
   entitled to “great respect” regarding their “academic decisions[.]” Guidry
   v. Our Lady of the Lake Nurse Anesthesia Program Through Our Lady of the Lake
   Coll., 170 So. 3d 209, 214 (La. Ct. App. 2015); see also Miller v. Loyola Univ.
   of New Orleans, 829 So. 2d 1057, 1060 (La. Ct. App. 2002) (discussing the
   “established public policy with both accords educational institutions broad
   discretion in matters purely academic . . . and directs judicial non-
   interference in the decisions with that discretion.” (alteration in original)).
   While Louisiana law does recognize some causes of action against
   universities, like breach of contract, these are subject to stringent
   requirements. See Guidry, 170 So. 3d at 214. Causes of action that amount
   to claims for “educational malpractice” are not permitted. Miller, 829 So.
   2d at 1061 (“Louisiana law does not recognize a cause of action for
   educational malpractice under contract or tort law.”); see also Wallace v. S.
   Univ., 301 So. 3d 1162, 1162 (La. 2020) (mem.) (Crichton, J., dissenting from
   denial of writ application) (“As an initial matter, what plaintiff identifies as
   ‘educational malpractice’ is not a valid theory of liability anywhere in
   Louisiana statutory law or jurisprudence.”). As Louisiana law makes clear,
   “[i]t is not the place of the court system to micro-manage the adequacy of
   instruction or management at institutions of higher learning, even if it were
   feasible, which we feel it is not. This is a task best handled by the universities
   themselves.” Miller, 829 So. 2d at 1061.
          The majority opinion acknowledges these principles of Louisiana law,
   but it comes to the conclusion that the Students have plausibly alleged claims
   of breach of contract, unjust enrichment, and conversion against Tulane. I
   respectfully dissent from the majority opinion as to these conclusions but




                                          27
Case: 21-30681        Document: 00516504495              Page: 28       Date Filed: 10/11/2022




                                          No. 21-30681


   concur with its ruling on the breach of contract claim regarding the
   Students’s pre-paid, mandatory fees.1
                                   I. Breach of Contract
           Turning first to the Students’s breach of contract claim, the majority
   opinion states that “the Students do not challenge the quality of the
   education received but allege that Tulane undertook a specific, identifiable
   agreement for the provision of particular services—that is, for the provision
   of in-person instruction.” Majority Op. at 9. The Students, meanwhile, aver
   that their “paradigmatic contract claim of ‘I paid for x and received y’ in no
   way implies that Tulane’s online classes were so deficient as to constitute
   malpractice.”       However, the Students’s complaint indicates otherwise:
   “Plaintiffs and the members of the Class have paid for tuition for a first-rate
   education and an on-campus, in-person educational experience[],
   . . . . Instead, students like Plaintiffs were provided a materially deficient and
   insufficient alternative, which constitutes a breach of the contracts entered
   into by Plaintiffs with the University.” Elsewhere, the Students contend that
   “[t]he online learning options being offered to Defendant’s students pale in
   comparison to the on-campus, in-person educational experience Plaintiffs and
   class members contracted with Defendant to provide,” and discuss
   “Defendant’s practice of failing to provide reimbursements for tuition and
   Mandatory Fees despite the diminished value of the education and other
   experiences that it provided[.]”




           1
             Because I concur with the majority opinion’s determination that “[t]he Students
   plausibly allege that when Tulane charged a fee for services, it promised to provide
   them[,]” Majority Op. at 17, I do not address this facet of the Students’s breach of contract
   claim in detail. As a result, I fail to see any basis for unjust enrichment and conversion in
   this context, so I respectfully dissent to those conclusions.




                                                28
Case: 21-30681     Document: 00516504495            Page: 29   Date Filed: 10/11/2022




                                     No. 21-30681


          These statements are not isolated aberrations within the Students’s
   complaint. At other points in the complaint, the Students assert that
   “Defendant’s online course policy and deeply discounted online course
   tuition reflects the inability of online classes to replicate the full academic
   opportunities and experiences of in-person instruction.” They argue that
   “[t]he online formats being used by Defendant do not require memorization
   or the development of strong study skills . . . . Further, the ability to receive
   a Pass-Fail grade . . . provides educational leniency that the students would
   not otherwise have with the in-person letter grading education.” Finally, the
   Students state that they “seek damages relating to Defendant’s passing off an
   online, ‘virtual’ college experience as similar in kind to full immersion in the
   academic life of a college campus.”
          Unlike the majority opinion, I read these statements for what they
   plainly are: challenges to the quality of education that the Students received
   from Tulane. By contending that the education they received “pale[s] in
   comparison” to the education they purportedly bargained for, the Students
   invite this court to qualitatively assess the differences between an in-person
   and remote education, in the context of a worldwide pandemic, and decide
   that the Students experienced a “diminished value of the[ir] education”
   sufficient to justify “reimbursements for tuition.” The “essence” of the
   Students’s challenges to Tulane’s provision of remote education is thus
   educational malpractice, a cause of action not recognized by Louisiana law.
   Mills v. Tarver, 340 So. 3d 959, 971 (La. Ct. App. 2021) (looking at the
   “essence [of] the plaintiffs’ claims” to determine that they “are academic
   disputes[]”); see also Miller, 829 So. 2d at 1061 (“It is not the place of the
   court system to micro-manage the adequacy of instruction or management at
   institutions of higher learning . . . . This is a task best handled by the
   universities themselves.” (emphasis added)).




                                          29
Case: 21-30681     Document: 00516504495            Page: 30    Date Filed: 10/11/2022




                                     No. 21-30681


          This deficiency alone should doom the Students’s breach of contract
   claim on this matter (and result in affirmance), but a second, related defect
   also proves fatal if anything remains: the Students failed to plead that Tulane
   acted in an arbitrary and capricious manner. The majority opinion recognizes
   that, “when challenging ‘the substance of genuinely academic decisions,’
   plaintiffs must additionally show that the ‘institution exercise[d] its
   discretion in an arbitrary or irrational fashion.’” Majority Op. at 9 (quoting
   Guidry, 170 So. 3d at 214–15). However, the majority opinion subsequently
   reasons that “[d]eciding whether Tulane breached its agreement to provide
   in-person instruction and on-campus access to facilities in exchange for pre-
   paid tuition and fees does not implicate educational questions best left to
   professional academic judgment.” Majority Op. at 10. As I discuss above,
   the Students’s breach of contract claim cannot be divorced from the true
   nature of their complaint. Challenges to the educational merits of Tulane’s
   shift to remote coursework are inherent to the Students’s breach of contract
   claim, and they cannot be separated from the Students’s arguments with
   respect to tuition.     Consequently, we should apply the arbitrary and
   capricious standard to the Students’s breach of contract claim.
          Under Louisiana law, “[n]otwithstanding the strong public policy of
   judicial restraint in disputes involving academic standards, the decisions of
   educators are not completely immune from judicial scrutiny, and courts will
   intervene if an institution exercises its discretion in an arbitrary or irrational
   fashion.” Guidry, 170 So. 3d at 215; see also Mills, 340 So. 3d at 972 (“A
   contract between a private institution and a student confers duties upon both
   parties, which cannot be arbitrarily disregarded and may be judicially
   enforced.” (quoting Guidry, 170 So. 3d at 213–14)). Other courts have
   applied this standard in the context of “disciplinary decisions” by private
   universities. Ahlum v. Adm’rs of Tulane Educ. Fund, 617 So. 2d 96, 99 (La.
   Ct. App. 1993) (“The disciplinary decisions of a private school may be




                                          30
Case: 21-30681     Document: 00516504495            Page: 31   Date Filed: 10/11/2022




                                     No. 21-30681


   reviewed for arbitrary and capricious action.”). Moreover, the Louisiana
   Supreme Court, while assessing breach of contract claims by a teacher against
   a university, stated that “[t]he determination made by the defendant . . . does
   not appear to have been an arbitrary and capricious act,” before holding that
   it was unacceptable for the court to “substitut[e] [its] judgment for that of
   the members of the board of directors of Loyola University who undoubtedly
   acted in the utmost good faith and whose prerogative it was to make the
   determination under the provisions of the contracts.” Kalshoven v. Loyola
   Univ., 85 So. 2d 34, 36 (La. 1956).
          This case law weighs in favor of applying the heightened arbitrary and
   capricious standard to the Students’s breach of contract claim. As the court
   in Guidry noted, “even if course descriptions contain an identifiable contractual
   promise, given the judicial deference afforded to educational institutions to
   manage their curricula, such a promise will not be enforced absent a showing
   that the academic institution’s determination was arbitrary or capricious.”
   Guidry, 170 So. 3d at 213 n.4 (emphasis added). While the majority opinion
   reasons that “the Students do not need to allege that Tulane acted arbitrarily
   or capriciously because they do not challenge a genuinely academic
   decision[,]” Majority Op. at 10–11, the Guidry court’s discussion of the
   application of the arbitrary and capricious standard in the context of students
   relying on course descriptions for implied educational contracts clearly
   indicates that we should apply the heightened standard to the Students’s
   breach of contract claim.
          Applying the arbitrary and capricious standard here, the Students’s
   claim fails. As Tulane correctly notes, the Students do not argue that
   Tulane’s decision to suspend in-person classes and institute remote
   education was arbitrary or capricious. The Students aver that “they claimed
   Tulane is contractually liable for refusing to issue partial refunds though it
   was unable to provide the promised services.” However, the “essence” of



                                          31
Case: 21-30681     Document: 00516504495           Page: 32   Date Filed: 10/11/2022




                                    No. 21-30681


   their breach of contract claim is predicated on allegations of educational
   malpractice that are inextricably bound up with Tulane’s provision of remote
   education. See Mills, 340 So. 3d at 971. Because the Students’s arguments
   as to reimbursement cannot be separated from their contentions regarding
   Tulane’s “materially deficient and insufficient” remote education, I would
   apply the heightened standard to the Students’s breach of contract claim and
   conclude that, under this standard, the claim should be dismissed.
          Finally, I remain unconvinced that the Students satisfied the
   requirement under Louisiana law that students suing universities be able to
   point to a “specific, identifiable agreement for the provision of particular
   services[]” as a basis for their breach of contract claims. Miller, 829 So. 2d
   at 1060.
          The majority opinion acknowledges that under Louisiana law,
   “[w]here a student can establish ‘a specific, identifiable agreement for the
   provision of particular services,’ the university remains liable.” Majority Op.
   at 9 (quoting Miller, 829 So. 2d at 1060). However, in this case there is no
   “specific, identifiable agreement” to which the Students can point that
   guarantees in-person education as a “particular service[]” for students.
   Miller, 829 So. 2d at 1060; see also Guidry, 170 So. 3d at 214 (“[I]n order to
   state a claim for breach of contract, the plaintiff must do more than merely
   allege that a promise was inadequately performed; a plaintiff must point to an
   identifiable contractual promise that the defendant failed to honor.”). As the
   majority opinion concedes, the Students do not allege the existence of any
   express contract. See Majority Op. at 22 (“The primary difficulty in this case
   is the absence of express promises to provide the educational services
   bargained for and agreed to by the parties.”). Instead, the majority opinion’s
   determination regarding the Students’s tuition-related contract claim is
   based on “an implied-in-fact contract with Tulane for in-person instruction
   and on-campus facilities.” Majority Op. at 15.



                                         32
Case: 21-30681     Document: 00516504495            Page: 33   Date Filed: 10/11/2022




                                     No. 21-30681


          I disagree with the notion that “a specific, identifiable agreement for
   the provision of particular services,”—in this instance in-person
   education—can be read into an implied contract derived from various
   materials that never specifically guarantee in-person education. Miller, 829
   So. 2d at 1060; see generally Implied, Black’s Law Dictionary (11th
   ed. 2019) (“1. Not directly or clearly expressed; communicated only vaguely
   or indirectly . . . 2. Recognized by law as existing inferentially”). Therefore,
   I disagree with the majority opinion’s conclusion “that the Students have
   plausibly alleged implied-in-fact promises for in-person instruction and on-
   campus facilities.” Majority Op. at 8.
                             II. Unjust Enrichment
          Neither the Students nor the majority opinion dedicate much time to
   the Students’s unjust enrichment and conversion claims, so I will also be brief
   in noting my dissent to the majority opinion’s approach to these claims.
          Regarding the Students’s unjust enrichment claim, the majority
   opinion states that, “[a]ccording to the Consolidated Complaint, Tulane
   retained pre-paid tuition money and failed to hold up its end of the bargain to
   provide in-person instruction. Thus, the Students plausibly allege that they
   were impoverished.” Majority Op. at 25. I see it differently: “In return for
   [their] tuition payment[s] [the Students] received instruction and credit for
   attending the[ir] course[s][.]” Miller, 829 So. 2d at 1061–62. These courses
   may have been remotely administered, but Tulane courses they remained,
   and the Students were able to receive this continued education solely because
   the university was willing to persevere in teaching its students through a
   pandemic. While the majority opinion determines that “[t]he Consolidated
   Complaint . . . takes issue with Tulane’s failure to provide a partial refund in
   exchange for delivering a different product than promised, which the
   Students do allege was unjust[,]” Majority Op. at 25, the Students’s




                                          33
Case: 21-30681     Document: 00516504495            Page: 34   Date Filed: 10/11/2022




                                     No. 21-30681


   complaint is replete with arguments indicating their dissatisfaction with
   remote education. “Despite [their] claims that the course instruction was
   unsatisfactory, [the Students] got the value from the course that was
   guaranteed by [their] tuition payment[s].” Miller, 829 So. 2d at 1062.
   Therefore, I conclude that the district court correctly dismissed the
   Students’s unjust enrichment claim.
                                 III. Conversion
          Finally, as to the Students’s conversion claim, I find persuasive
   Tulane’s argument that the Students assented to the taking and retention of
   their tuition in exchange for the education that Tulane provided. Even
   assuming arguendo that there are “genuine disputes of material fact
   regarding whether the Students saw and agreed to the A&DS,” it remains
   true that the Students decided to continue studying at Tulane following the
   university’s announcement that it would shift to remote coursework.
   Majority Op. at 27. “[O]ne who might otherwise be entitled to maintain an
   action for the conversion of his goods may afford the alleged wrongdoer a
   complete defense to the action by waiving the right to treat the act as
   wrongful, or by ratification thereof.” Aymond v. State, Dep’t of Revenue &
   Tax’n, 672 So. 2d 273, 276 (La. Ct. App. 1996). That is, “[i]f [an] owner
   expressly or impliedly assents to or ratifies the taking, use, or disposition of
   his property, he cannot recover for conversion of the property.”             Id.
   (emphasis added).
          Tulane announced its plan to institute remote education on March 11,
   2020. The first Student to file suit against Tulane did so on September 14,
   2020. There is no indication in the complaint that the Students objected to
   or questioned Tulane’s decision to retain the Students’s tuition on or near
   March 11, 2020, or at any point prior to September 14, 2020. Therefore, I
   conclude that the Students implicitly assented to the retention of their




                                         34
Case: 21-30681        Document: 00516504495              Page: 35       Date Filed: 10/11/2022




                                          No. 21-30681


   tuition, and that the district court properly granted Tulane’s motion to
   dismiss with respect to the Students’s conversion claim. See id. (“[T]he
   right to sue in conversion may be defeated by any act or conduct which
   amounts to an estoppel.” (emphasis added)).
           In sum, “[e]ducation must be flexible to accommodate changing
   circumstances,” Miller, 829 So. 2d at 1062, and Tulane appropriately
   accommodated changing circumstances posed by the COVID-19 pandemic
   when it temporarily shifted from in-person to remote education. While the
   Students may not have expected to take their courses remotely, they
   continued to “receive[] instruction and credit for attending the[ir]
   course[s]” throughout the pandemic “[i]n return for [their] tuition
   payment[s][.]” Id. at 1061–62. Holding that the Students plausibly alleged
   claims of breach of contract, unjust enrichment, and conversion in this
   context could “present[] . . . a flood of litigation against schools” based upon
   measures taken during the COVID-19 pandemic. Id. at 1060 (quoting Ross v.
   Creighton University, 957 F.2d 410, 414 (7th Cir. 1992)). Such a flood could
   swell in the future as universities deal with other pandemics and external
   events that disrupt the provision of in-person education. See id. (“The sheer
   number of claims that could arise if this cause of action were allowed might
   overburden schools.” (quoting Ross, 957 F.2d at 414)).
           Accordingly, I conclude that the district court correctly granted
   Tulane’s motion to dismiss, except with respect to the portions of the
   Students’s breach of contract claim related to mandatory fees. Therefore, I
   would reverse and remand only that claim as it relates to such fees.2



           2
            While I think my analysis is correct, given the disagreement with my esteemed
   colleagues, there is a good argument to certify these issues to the Louisiana Supreme Court.




                                               35
Case: 21-30681        Document: 00516504495                Page: 36        Date Filed: 10/11/2022




            This case invokes important questions that remain unanswered under Louisiana
   law. Given the different ruling between my colleagues and me, one can argue that the
   Louisiana precedent is unclear with respect to the nature and scope of educational
   malpractice claims, including how such claims may play out in the context of implied
   educational contracts. To wit, the Louisiana Supreme Court appears to have only
   discussed educational malpractice once, when Justice Crichton briefly noted that “what
   plaintiff identifies as ‘educational malpractice’ is not a valid theory of liability anywhere in
   Louisiana statutory law or jurisprudence.” Wallace, 301 So. 3d at 1162 (Crichton, J.,
   dissenting from denial of writ application).
           Accordingly, I would certify the following issues to the Louisiana Supreme Court:
   (1) what is the scope of educational malpractice, and (2) how may the educational
   malpractice bar arise in the context of breach of contract claims against universities by
   students who rely on implied contracts for the provision of in-person education. See In re
   Katrina Canal Breaches Litig., 613 F.3d 504, 509 (5th Cir. 2010) (“[C]ertification may be
   advisable where important state interests are at stake and the state courts have not provided
   clear guidance on how to proceed.” (quotation omitted)); see also Jesco Const. Corp. v.
   NationsBank Corp., 278 F.3d 444, 448 (5th Cir. 2001) (same). If we did so, we could ask
   about the other two causes of action as well.